   4:19-cv-02748-DCC         Date Filed 11/05/19     Entry Number 8        Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                              FLORENCE DIVISION

BARBARA CLOSSON,                            )
                                            )                 CASE NO. 4:19-CV-2748-DCC
                  Plaintiff,                )
                                            )
v.                                          )                JOINT STIPULATION TO
                                            )               ARBITRATE CLAIMS, STAY
ENCORE CAPITAL GROUP, INC.,                 )                    LAWSUIT AND
MIDLAND CREDIT MANAGEMENT, INC.,            )               ADMINISTRATIVELY CLOSE
and MIDLAND FUNDING, LLC,                   )                        CASE
                                            )
                  Defendants.               )
___________________________________________ )

       Plaintiff, Barbara Closson, and Defendants, Encore Capital Group, Inc., Midland

Credit Management, Inc. and Midland Funding, LLC (collectively, the "Parties"), by and

through undersigned counsel and pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of

Civil Procedure, hereby stipulate to arbitrate this matter with the American Arbitration

Association, and further stipulate to the entry of the attached proposed order staying this

lawsuit and administratively closing the case pending the conclusion of arbitration.

       Respectfully submitted this 5th day of November, 2019.

s/ Penny Hays Cauley (with permission)        /s/ Ryan S. Rummage
Penny Hays Cauley, Fed Bar No. 10323          Ryan S. Rummage, Fed Bar No. 12753
William K. Geddings, Fed Bar No. 12584        BURR & FORMAN LLP
HAYS CAULEY, P.C.                             420 North 20th Street, Suite 3400
1303 West Evans Street                        Birmingham, AL 35203
Florence, SC 29501
                                              Telephone: (205) 251-3000
Telephone: (843) 665-1717
phc917@hayscauley.com
                                              Facsimile: (205 458-5100
Attorneys for Plaintiff                       rrummage@burr.com
BARBARA CLOSSON                               Attorney for Defendants
                                              ENCORE CAPITAL GROUP, INC., MIDLAND
                                              CREDIT MANAGEMENT, INC. AND MIDLAND
                                              FUNDING, LLC
   4:19-cv-02748-DCC         Date Filed 11/05/19      Entry Number 8        Page 2 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               FLORENCE DIVISION

BARBARA CLOSSON,                            )
                                            )                 CASE NO. 4:19-CV-2748-DCC
                  Plaintiff,                )
                                            )
v.                                          )                 ORDER GRANTING JOINT
                                            )               STIPULATION TO ARBITRATE
ENCORE CAPITAL GROUP, INC.,                 )               CLAIMS, STAY LAWSUIT AND
MIDLAND CREDIT MANAGEMENT, INC.,            )                ADMINISTRATIVELY CLOSE
and MIDLAND FUNDING, LLC,                   )                         CASE
                                            )
                  Defendants.               )
___________________________________________ )


          THIS CAUSE came before the Court on the parties' Joint Stipulation to Arbitrate

Claims, Stay Lawsuit and Administratively Close Case. The Court has reviewed the Joint

Stipulation and case file and is otherwise fully advised in the premises, and hereby

ORDERS:

          1.    The Court GRANTS the Motion and compels this matter to arbitration and

stay pending the conclusion of arbitration. The Clerk is directed to administratively close this

matter.

          DONE AND ORDERED on _____________________, 2019.



                                              UNITED STATES DISTRICT JUDGE



Copies to: Counsel of Record
